In a proceeding to review a determination of the State Rent Administrator fixing maximum rents for a one-family house converted into a rooming house in 1956, the appeal is from an order annulling the determination and remitting the matter to the State *922Rent Administrator for rehearing and redetermination. Order reversed, without costs, and proceeding dismissed, without costs. In our opinion, the State Rent Administrator’s determination was authorized by applicable provisions of the State Rent and Eviction Regulations, which accord with the State Residential Rent Law (L. 1946, ch. 274, as amd.) and the legislative intent therein expressed. The determination was not arbitrary, capricious or unreasonable and consequently may not be overruled by the courts. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.